UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2135


AMIDA SANNIE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 30, 2013               Decided:   February 1, 2013


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Amida Sannie, Petitioner Pro Se.        Andrea Gevas, UNITED STATES
DEPARTMENT   OF  JUSTICE,   Office     of   Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amida Sannie, a native and citizen of Ghana, petitions

for   review     of    an    order    of    the   Board     of    Immigration         Appeals

(Board) dismissing her appeal from a decision of the Immigration

Judge finding her ineligible for a good faith waiver under 8

U.S.C.    § 1186a(c)(4)(C)           (2006).        We    have         reviewed      Sannie’s

claims    and    the        administrative        record,        and    find    no      error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.            See In re: Sannie (B.I.A. Aug. 20, 2012).

We    dispense    with      oral     argument     because        the    facts     and    legal

contentions      are    adequately         presented     in   the       materials       before

this court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                             2